         Case 1:17-cr-00135-NONE-SKO Document 427 Filed 05/08/20 Page 1 of 2


 1 KEVIN G. LITTLE, SBN 149818
   LAW OFFICE OF KEVIN G. LITTLE
 2 Post Office Box 8656
   Fresno, CA 93747
 3 Telephone: (559) 342-5800
   Facsimile: (559) 242-2400
 4 E-Mail: kevin@kevinglittle.com

 5 Attorneys for Defendant RAUL ZAMUDIO HURTADO, JR.

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-135-NONE
12                                Plaintiff,            STIPULATION RE: ADDITIONAL PROPOSED
                                                        RELEASE CONDITION AND ORDER
13                         v.
14   RAUL ZAMUDIO HURTADO, JR.,
15                               Defendant.
16

17                                                  STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     The order releasing defendant from custody dated April 17, 2020 (Dkt. No. 424) does not

21 address drug rehabilitation treatment.

22          2.     The parties are in agreement that the following special condition may be added to said

23 order:
                   You must participate in a program of medical or psychiatric treatment,
24                 including treatment for drug or alcohol dependency, as approved by the
                   pretrial services officer. You must pay all or part of the costs of the
25
                   counseling services based upon your ability to pay, as determined by the
26                 pretrial services officer.

27          IT IS SO STIPULATED.

28

      STIPULATION RE; ADDITIONAL PROPOSED RELEASE        1
30    CONDITION AND ORDER
         Case 1:17-cr-00135-NONE-SKO Document 427 Filed 05/08/20 Page 2 of 2


 1
     Dated: May 7, 2020                                  MCGREGOR W. SCOTT
 2                                                       United States Attorney
 3
                                                         /s/ ROSS PEARSON
 4                                                       ROSS PEARSON
                                                         Assistant United States Attorney
 5

 6
     Dated: May 7, 2020                                  /s/ KEVIN LITTLE
 7                                                       KEVIN LITTLE
 8                                                       Counsel for Defendant
                                                         RAUL ZAMUDIO HURTADO, JR.
 9
10

11
                                           FINDINGS AND ORDER
12
     IT IS SO ORDERED.
13
       Dated:     May 8, 2020
14                                                  UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION RE; ADDITIONAL PROPOSED RELEASE    2
30    CONDITION AND ORDER
